United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                 February 2, 2005
                           FOR THE FIFTH CIRCUIT
                           _____________________             Charles R. Fulbruge III
                                                                     Clerk
                                No. 04-20695
                              Summary Calendar
                           _____________________

STEVE A. GALVAN,

                                                   Plaintiff - Appellant,

                                  versus

THE CITY OF BRYAN, TEXAS,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                       USDC No. 4:03-CV-1576
_________________________________________________________________

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Steve A. Galvan was employed by the City of Bryan, Texas, from

1991 until he was discharged in June 2002.         Galvan’s position as a

crew worker required him to ride on the back of a truck and load

leaves and yard clippings into the truck.             In 2001, the City

Council decided to provide additional services to residents but did

not appropriate funds for additional personnel.             In order to

provide   the   services    without   additional    personnel,   the    City

eliminated all of the crew worker positions, such as Galvan’s, and

upgraded them to “equipment operators”.            It also required the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
equipment operators to become licensed commercial drivers. Galvan,

who has epilepsy and suffers from learning disabilities, was unable

to pass the tests required to obtain a commercial license, and was

therefore discharged.

     He filed a complaint against the City under the Americans with

Disabilities Act and Title VII of the Civil Rights Act of 1964,

alleging that the City discriminated against him because he is

disabled.      The City moved for summary judgment.               The parties

consented to proceed before a magistrate judge, who granted the

City’s motion.         The court held that Galvan failed to present

evidence that he is disabled, and that, even assuming he is

disabled, he failed to establish that he was qualified for the job

of equipment operator.      It also held that Galvan failed to exhaust

his administrative remedies under Title VII; Galvan does not appeal

that ruling.

     Galvan argues on appeal that the magistrate judge erred by

concluding that he is not disabled and by concluding that a

commercial driver’s license was an essential function of the job.

The magistrate judge held that although Galvan’s epilepsy and

learning disabilities were impairments, he had not presented any

summary     judgment    evidence   to       show   that   those   impairments

substantially limited a major life activity.                 The court held

further that, even if Galvan were disabled, he still could not

prevail, because he did not present any evidence to show that he

was qualified for the job, because he failed to present any

                                        2
evidence to controvert the City’s evidence that a commercial

driver’s   license   was   an   essential   function   of   the   equipment

operator position.

     Based on our de novo review of the record, the City was

entitled   to   summary    judgment   for   the   reasons   stated   in   the

magistrate judge’s comprehensive, well-reasoned memorandum opinion.

The judgment is, therefore,

                                                                  AFFIRMED.




                                      3